Exhibit 10.1
NEWFIELD EXPLORATION COMPANY
DEFERRED COMPENSATION PLAN
AND THE
NON-QUALIFIED DEFERRED COMPENSATION PLAN TRUST AGREEMENT


Amendment No. 1


This Amendment No. 1 (this "Amendment") to the Newfield Exploration Company
Deferred Compensation Plan, as amended and restated as of November 6, 2008 (the
"Deferred Plan") and its related Non-Qualified Deferred Compensation Plan Trust
Agreement (the "Trust") is made by the Compensation & Management Development
Committee (the "Committee") of the Board of Directors of Newfield Exploration
Company (the "Company"), as follows:
 
WHEREAS, the Company sponsors the Deferred Plan for the benefit of its eligible
employees;
 
WHEREAS, the Committee desires to amend the Deferred Plan and Trust to eliminate
the ability of the Trustee to use Trust assets to buy Company common stock
through open market purchase transactions;
 
WHEREAS, the Committee desires to amend the Deferred Plan and Trust to provide
that cash deferrals by participants may be converted to phantom units only upon
certain specified dates; and
 
WHEREAS, the Committee desires to amend the Deferred Plan to provide that the
Committee or its delegate has the sole discretion to provide whether
distributions from the portion of the Trust invested in common stock of the
Company (the "Stock Account") shall be in cash and/or Company common stock.
 
NOW, THEREFORE, pursuant to the Deferred Plan and the Trust, the Committee
hereby amends the Deferred Plan and Trust as follows:
 
1.      Member’s Stock Account.  The first paragraph of Section 3.6(b) of the
Deferred Plan shall be deleted in its entirety and replaced with the following:
 
(b)           Member’s Stock Account.  In lieu of having amounts credited with
the phantom investment funds in accordance with Section 3.6(a), a Member may
elect to have all or part of the Member’s deferred amounts (in whole percentage
increments) credited in the form of hypothetical Company Stock to his Stock
Account, with such crediting to occur only upon the Conversion Date (defined as
that date on or about the third Wednesday of January of each year).  From the
beginning date of the deferral for which a Member makes such an election and
until the next Conversion Date following the end of the calendar year for which
the deferral is effectuated, the subject deferral shall be invested in a default
investment fund chosen by the Plan Committee or its delegate in accordance with
Section 3.6(a).  Any election under this Section 3.6(b) must be made pursuant to
procedures established by the Plan Committee.  A Member may change such an
election in accordance with the Plan Committee’s procedures.  In addition, any
amounts credited to a Member’s Account in accordance with Section 3.6(a) may be
transferred for hypothetical investment tracking purposes to the Member’s Stock
Account, but such transfer can only be effectuated on the Conversion Date.  In
all events, once amounts are credited to a member’s Stock Account, no subsequent
election may cause amounts credited to a Member’s Stock Account to be
transferred for hypothetical investment tracking purposes to any other phantom
investment fund.  All distributions of amounts credited to a Member’s Stock
Account may only be distributed in whole shares of Company Stock (with cash for
fractional shares) or cash, or a combination thereof, in the sole discretion of
the Plan Committee.  On the Conversion Date and any other applicable date, the
number of shares of hypothetical Company Stock (in whole shares and fractional
shares, as determined by the Plan Committee) shall be determined by dividing the
portion of the Member’s deferred amounts to be credited in the Stock Account by
the price for shares of Company Stock, determined by the Plan Committee, as of
the day such deferred amounts are credited to the Member’s Stock Account and any
other applicable date.
 
1

--------------------------------------------------------------------------------

 
 
2.     Form of Benefit Payment.  The flush sentence immediately following
Section 5.4(b) shall be deleted in its entirety and replaced with the following:
 
All payments shall be made in cash; provided, however, to the extent
distributable amounts are credited to the Member’s Stock Account, such payments
shall be made in shares of Company Stock (with any fractional share interest
therein paid in cash to the extent of the then fair market value thereof), cash,
or any combination thereof, in the sole discretion of the Plan Committee.
 
3.     Amendment of the Trust.  The prior amendment to Section 5(a) of the Trust
that became effective November 8, 2008, shall be stricken in its entirety and
replaced with the original language of Section 5(a), such being:
 
(a)           In no event may the Trustee follow a direction to invest in
securities (including stock or rights to acquire stock) or obligations issued by
the Company, other than a de minimis amount held in common investment vehicles
in which the Trustee invests.  All rights associated with assets of the Trust
shall be exercised by the Trustee (or the person designated by the Trustee) as
directed, and shall in no event be exercisable by or rest with Plan
participants.
 
4.       Effect on Deferred Plan and Trust.  Except as otherwise set forth in
this Amendment No. 1, each the Deferred Plan and the Trust shall remain in full
force and effect.
 
5.    Effective Date of this Amendment.  This Amendment shall become effective
as of November 9, 2012.
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Committee, by its duly authorized member, has executed
this Amendment No. 1 on this 9th day of November, 2012.
 


COMPENSATION & MANAGEMENT DEVELOPMENT COMMITTEE:




By:           /s/ John R. Kemp, III 


Its:           Committee
Chair                                                      

 
 
3